        Case 1:19-cv-00038-TMR Document 35                Filed 08/17/21     Page 1 of 11




              IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF, JUDGE

UNITED STATES,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )
                                              )      Court No. 19-00038
CHU-CHIANG “KEVIN” HO, and                    )
ATRIA CORPORATION,                            )
                                              )
                       Defendants.            )

    PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO QUASH SERVICE

       Pursuant to Rule 4 of the Rules of the United States Court of International Trade (USCIT

R.), plaintiff, the United States, respectfully submits this response to the Motion to Quash

Service filed by defendant, Chu-Chiang “Kevin” Ho.

       Defendant accurately summarizes the May 20, 2020 error relating to the service of Mr.

Ho. On that date, Mr. Ho was mistakenly served papers for the companion case to this matter,

United States v. Ho, et al., Ct. Int’l Trade No. 19-102 (HO II). When the Government learned of

the mistake, it corrected the error, served Mr. Ho with the summons and complaint in this

litigation, and moved to expand the time of service. See Rec. Doc. 34. That motion is pending.

       This matter has been stayed since May 15, 2020. Rec. Doc. 30. Thus, Mr. Ho has not

been prejudiced by the service error. In fact, Mr. Ho has been aware of the substance of the

charges in this matter and HO II since 2019. By contrast, dismissal of this case would prejudice

the United States, since it would be barred from re-filing the complaint. Under these

circumstances, jurisprudence addressing Rule 4 service recognizes that dismissal of this matter

would be inappropriate.
        Case 1:19-cv-00038-TMR Document 35                Filed 08/17/21     Page 2 of 11




I.     BACKGROUND

       A.      Proceedings in HO I and HO II

       Mr. Ho operated numerous California companies identified in complaints in this case

(HO I) and HO II. These complaints describe how the conduct underlying these schemes

overlapped and how the companies were inter-related. Mr. Ho controlled all of these companies,

and through these companies attempted to import dangerous, high-intensity discharge headlight

conversion kits (HID Kits) into the United States. In 2005, the Government warned Mr. Ho that

these HID Kits were illegal, and Mr. Ho acknowledged that he knew it was illegal to import

these kits. Nonetheless, he continued to attempt to import illegal HID Kits, and sought to

conceal this conduct by (1) importing these kits under the names different companies he operated

(identified as defendants in HO I and HO II), and (2) falsely identifying these HID Kits as indoor

lighting products. See HO II, Rec. Doc. 2, ¶¶ 3-31.

       The United States filed complaints relating to Mr. Ho’s conduct on March 19, 2019 and

June 21, 2019. See Rec. Doc. 2 & HO II, Rec. Doc. 2. The complaint in HO II described how

the fraud in that matter emerged from the same conduct charged in this case and was a

continuation of this scheme. HO II, Rec. Doc. 2 at ¶¶ 9, 11-13; HO I, Rec. Doc. 2 at ¶¶ 3-11.

Since HO I and HO II involve a common actor, emerge from the same predicate conduct, and

allege common conduct, on August 8, 2019, the Government moved to consolidate the two cases.

HO I, Rec. Doc. 15.

       Importantly, since the complaint was filed in this matter, Mr. Ho has submitted multiple

filings reflecting that he was fully aware of the nature and substance of the complaint in this

case, the entries at issue, and the Government’s case against him. Id., Rec. Doc. 4, 8, 16, 17.


                                                 2
        Case 1:19-cv-00038-TMR Document 35               Filed 08/17/21     Page 3 of 11




       B.      Indictment in U.S. District Court for the Northern District of California

       On March 14, 2019, a Federal grand jury seated in the Northern District of California

returned an indictment against Mr. Ho, charging him with seven counts of smuggling under 18

U.S.C. § 545. United States v. Chu-Chiang Ho, 19-cr-125 (N.D. Ca.), Rec. Doc. 1 (HO

INDICTMENT). The HO INDICTMENT charged Mr. Ho criminally for the same conduct and

the same entries detailed in HO I and HO II. Id. The HO INDICTMENT was filed under

seal until on or about December 16, 2019. Id., Rec. Doc. 3.

       On December 11, 2020, Mr. Ho pleaded guilty to Count 1 of the HO INDICTMENT. In

the plea agreement underlying his guilty plea, Mr. Ho admitted that he knowingly and

fraudulently attempted to import entries underlying the HO INDICTMENT – i.e., entries

identified in this matter and HO II. Id., Rec. Doc. 41 & 42. On March 22, 2021, Judge Jon S.

Tigar of the U.S. District Court for the Northern District of California sentenced Mr. Ho to 18

months imprisonment, three years of supervised release, and levied a $100 special assessment.

Id., Rec. Doc. 50.

       C.      Service of Mr. Ho in HO I and HO II

       The Government has earlier detailed its efforts to effect service upon Mr. Ho in this case

and in HO II. E.g., Rec. Doc. 7, 14. It recapitulates these efforts here: After the Government

filed its complaints in HO I and HO II, Mr. Ho’s counsel would not accept service for Mr. Ho in

either case, and the Government retained and deployed a process service agency to attempt

service. The service attempts occurred over the course of several months and involved more

than 16 hours of surveillance conducted by several process servers, who made no fewer than

seven attempts to effect service upon Mr. Ho. See HO I, Rec. Doc. 14, Ex. 1 at 2-11.


                                                3
        Case 1:19-cv-00038-TMR Document 35                 Filed 08/17/21      Page 4 of 11




       On April 29, 2019, Mr. Ho filed a motion to dismiss in this case, wherein he (1) claimed

that he was not served, and (2) contested the merits of the complaint, including the adequacy of

the administrative process. Id. at Rec. Doc. 4. This pleading was followed by other pleadings

demonstrating that Mr. Ho was entirely familiar with the substance of the complaint in HO I and

the administrative process that preceded it. See, e.g., id. at 1, 6-10; see also Rec. Doc. 8, 16, 17.

       Similarly, in HO II, because Mr. Ho was traveling out of the country and because Mr.

Ho’s counsel would not accept service on his behalf, the Government moved for a 27-day

extension of time to effect service. HO II, Rec. Doc. 6. On November 1, 2019, Mr. Ho filed a

motion to dismiss and quash service in that case. Id., Rec. Doc. 7. On April 27, 2020, the Court

issued an Order granting the Government’s motion to extend the time of service and denied Mr.

Ho’s motion to dismiss. HO II, Rec. Doc. 15.

       On May 15, 2020, this Court denied Mr. Ho’s motion to dismiss in this matter and

directed that the Government serve Mr. Ho within sixty days. Rec. Doc. 29. That same day –

indeed, within minutes of the Order’s publication – Government counsel sent an e-mail to Mr.

Ho’s counsel asking whether, given the Court’s Order, they would now accept service on his

behalf. See Ex. 1. On May 18, 2020, Mr. Ho’s counsel agreed to accept service. On May 20,

2020, counsel sent Mr. Ho’s counsel a copy of the complaint and summons of HO II, rather than

the papers of HO I. Ex. 2. On June 15, 2020, Government counsel filed a notice of service with

this Court, mistakenly believing that service had been effected in this case. Rec. Doc. 31. Mr.

Ho’s counsel did not, at the time, inform the Government of its error.

       Government counsel did not learn of the mistake until July 21, 2021, during a telephone

call with Mr. Ho’s counsel regarding the filing of status reports in HO I and HO II. Mr. Ho’s


                                                  4
        Case 1:19-cv-00038-TMR Document 35                Filed 08/17/21      Page 5 of 11




counsel then advised the Government of the error, and said that Mr. Ho would now seek to

dismiss the complaint in HO I because of this defect of service. Government counsel confirmed

the error when he returned from travel the following week, and on July 27, 2021, sent by e-mail

to Mr. Ho’s counsel the HO I service papers. See Ex. 3. On August 4, 2021, the Government

filed a notice of error, and requested that the Court expand the date of service until July 27, 2021.

II.    THIS MATTER SHOULD NOT BE DISMISSED

       At the close of his motion to quash, defendant asks the Court to dismiss the matter

because of insufficient service. The jurisprudence underlying Rule 4 impels that, under these

circumstances, the Court should not dismiss this case. Rather, the Government respectfully

submits that the Court should (1) grant the Government’s motion to expand the time of service of

Mr. Ho, Rec. Doc. 34; (2) allow Mr. Ho to stipulate to his liability in this case, consistent with

his admissions underlying his guilty plea; (3) grant the Government’s motion to consolidate HO I

and HO II into one proceeding, Rec. Doc. 15; and (4) stay the consolidated matter until after Mr.

Ho completes serving his prison sentence.

       A.      Service Under USCIT R. 4

       Rule 4 (l) prescribes, in relevant part, that:

               an individual . . . may be served in a judicial district of the United
               States by: (1) following state law for serving a summons in an action
               brought in courts of general jurisdiction in the state where service is
               made; or (2) doing any of the following: (A) delivering a copy of the
               summons and complaint to the individual personally[.]

Rule 4(l) provides that a defendant be served within 90 days of filing the complaint, but

where good cause exists, “the court must extend the time for service for an appropriate period.”

Additionally, this Court, in accordance with the practice at other district courts, has observed


                                                   5
        Case 1:19-cv-00038-TMR Document 35                 Filed 08/17/21      Page 6 of 11




that, “[u]nder USCIT Rule 4(l), . . . a court may, in its discretion, grant an extension of time to

effect service even in the absence of good cause.” United States v. Rodrigue, 645 F. Supp. 2d

1310, 1329 (Ct. Int’l Trade 2009) (citing Henderson v. United States, 517 U.S. 654, 662–63

(1996), and the corollary Federal Rule of Civil Procedure 4(m), Advisory Committee Note, 1993

Amendments); see also Thompson v. Brown, 91 F.3d 20 (5th Cir. 1996) (“we agree with the

majority of circuits that have found that the plain language of rule 4(m) broadens a district

court’s discretion by allowing it to extend the time for service even when plaintiff fails to show

good cause”); accord Horenkamp v. Van Winkle And Co., Inc., 402 F.3d 1129, 1132 (11th

Cir. 2005); Mann v. American Airlines, 324 F.3d 1088 (9th Cir. 2003); Panaras v. Liquid

Carbonic Industries Corp., 94 F.3d 338, 340 (7th Cir. 1996); Petrucelli v. Bohringer and

Ratzinger, 46 F.3d 1298 (3d Cir. 1995); Espinoza v. United States, 52 F.3d 838 (10th Cir. 1995).

       It bears mention that the Advisory Committee which drafted the 1993 amendments to

Rule 4 recognized that good cause exists where, as in this case, “[r]elief may be justified, for

example, if the applicable statute of limitations would bar the refiled action, or if the defendant is

evading service or conceals a defect in attempted service.” Hunter v. Oasis Financial Solutions,

LLC, 2010 WL 3339018, at *1 (S.D. Cal. 2010) (citing Ditkof v. Owens–Illinois, Inc., 114 F.R.D.

104 (E.D. Mich. 1987)). In sum, “if good cause is shown, a court shall extend the service period

under Rule 4. If good cause is not shown, the court has the discretion to extend the time period.”

In re Sheehan, 253 F.3d 507, 514 (9th Cir. 2001).

       Service in this matter is governed by the laws of California. Thus, the opinions of the

U.S. Court of Appeals for the Ninth Circuit interpreting California law are instructive:




                                                  6
        Case 1:19-cv-00038-TMR Document 35                  Filed 08/17/21      Page 7 of 11




               The Ninth Circuit has found it “unnecessary . . . to articulate a
               specific test that a court must apply in exercising its discretion
               under Rule 4(m),” and has “note[d] only that, under the terms of
               the rule, the court's discretion is broad.” District courts in the Ninth
               Circuit have exercised their discretion to extend the time for service
               where defendants “have not suffered any prejudice resulting from
               the delay” and where the extension will give plaintiffs “an
               opportunity to litigate the merits of this action, a desirable goal.”

Garden City Boxing Club, Inc. v. Ocampo, 2005 WL 1898416, at *2 (E.D. Wash. 2005)

(quoting Matasareanu v. Williams, 183 F.R.D. 242, 247 (C.D. Cal. 1998), and In re Sheehan,

253 F.3d at 507).

       In Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991), the Ninth Circuit listed three

requirements for a showing of good cause under Rule 4: “(a) the party to be served received

actual notice of the lawsuit; (b) the defendant suffered no prejudice; and (c) plaintiff would be

severely prejudiced if his complaint were dismissed.” Id. at 756; see also Borzeka v. Heckler,

739 F.2d 444, 447 (9th Cir. 1984).

       B.      Governing Case Law Militates Against Dismissal Under These Circumstances

       Boudette is instructive in this case, as all three criteria set forth that decision are met here.

       First, Mr. Ho’s multiple filings in this case demonstrate that Mr. Ho has received “actual

notice of [this] lawsuit.” Id.; see Rec. Doc. 16 at 3. Mr. Ho cannot contend that he is unaware of

the complaint or the substance of the complaint. Indeed, he is so familiar with the administrative

process underlying the complaint in this case that on April 29, 2019, he submitted detailed

arguments about its purported shortcomings. See Rec. Doc. 4, Ex. 2 at 8-10; Rec. Doc. 8 at 9-12.

Furthermore, in HO II, the complaint (for which Mr. Ho has been served) detailed Mr. Ho’s

conduct in this case as well. See HO II, Rec. Doc. 2 at ⁋⁋ 3 (describing Mr. Ho’s direction of

Atria Corporation), ⁋ 9 (describing Atria’s operations and that Mr. Ho was Atria’s CEO); ⁋ 13

                                                  7
        Case 1:19-cv-00038-TMR Document 35                Filed 08/17/21      Page 8 of 11




(describing how after Mr. Ho acknowledged he was aware it was illegal to import HID Kits, he

formed several companies, including Atria, and through them continued smuggling HID Kits).

       Second, Mr. Ho has suffered no prejudice and could not conceivably be later prejudiced

by the delay of service. Both this matter and its companion case, HO II, have been stayed since

May 15, 2020, pending resolution of the criminal case. Rec. Doc. 16. After the parties stipulate

to Mr. Ho’s liability, and after this matter is consolidated with HO II into one proceeding, this

matter may be stayed until after Mr. Ho is released from prison, so as to allow him to fully

litigate the quantum of penalty owed. See Rec. Doc. 32. Mr. Ho has not been prejudiced

because the parties have filed no substantive pleadings in either HO I or HO II since Court

instituted the stay, and Mr. Ho has lost no opportunity to make substantive arguments or marshal

evidence for his defense on the quantum of penalty owed. Furthermore, Mr. Ho cannot claim

prejudice because he has been fully apprised of the substance of the complaint in this matter

since April 2019, when he demonstrated his knowledge of the complaint in a motion to dismiss.

See Rec. Doc. 4 & 8.

       The third criterion set forth in Boudette is also met: the Government would be severely

prejudiced by dismissal of the complaint, as the statute of limitations has expired relating to the

claims identified in this matter. See Fed. R. Civ. P. 4(m), Advisory Committee Note, 1993

Amendments (good cause exists “if the applicable statute of limitations would bar the refiled

action”). Accordingly, “[g]iven that the federal defendants have had notice of the suit, and that

they will have adequate time to mount a defense, the court concludes that it is preferable to

resolve plaintiffs’ claims against them on the merits.” Motley v. Parks, 2001 WL 849637, at *5

(C.D. Cal. 2001) (denying motion to dismiss on the basis of insufficient service of process).


                                                 8
        Case 1:19-cv-00038-TMR Document 35                Filed 08/17/21     Page 9 of 11




       Independent of these criteria, courts have also held that dismissal of a matter is not

warranted where, “the defendant . . . conceals a defect in attempted service.” Oasis

Financial Solutions, 2010 WL 3339018, at *1 (citing Ditkof, 114 F.R.D. at 104). In the months

preceding and following Mr. Ho’s sentencing in the Northern District of California, Mr. Ho’s

counsel and Government counsel had multiple discussions about the most expeditious path

forward in both HO I and HO II, given Mr. Ho’s guilty plea and sentencing. At no point during

any of these discussions did Mr. Ho’s counsel suggest that HO I suffered from defective service.

To the contrary, the discussions centered upon whether to stay both HO I and HO II until after

Mr. Ho was released from prison, to provide Mr. Ho a better opportunity to communicate with

his counsel and present any defenses to the quanta of penalties owed in these cases. See,

e.g., Ex. 3 at 4. During these discussions, until July 21, 2021, Mr. Ho’s counsel gave no

impression, and made no suggestion, that the service in this matter had not been accomplished.

       Courts, and the Advisory Committee drafting Rule 4, have frowned upon this tack: “The

Federal Rules do not in any way suggest that a defendant may halfway appear in a case, giving

plaintiff and the court the impression that he has been served, and, at the appropriate time, pull

failure of service out of the hat like a rabbit[.]” In re Hollis and Co., 86 B.R. 152, 153–54

(Bkrtcy. E.D. Ark. 1988) (quoting Broadcast Music, Inc. v. M.T.S. Enterprises, 811 F.2d 278,

281 (5th Cir.1987)). In the same vein, the Advisory Committee to the 1993 Amendments to

Rule 4(m) – the parallel Federal Rule of Civil Procedure – expressly recognized that good cause

would be present where “the defendant . . . conceals a defect in attempted service.” Fed. R. Civ.

P. 4(m), Advisory Committee Note, 1993 Amendments. See also, e.g., Berry v. Evans, 2008 WL

2951346, at *6 (N.D. Cal. 2008) (“plaintiff’s mistaken belief that [the defendant] was properly


                                                 9
       Case 1:19-cv-00038-TMR Document 35                Filed 08/17/21       Page 10 of 11




served when the Attorney General’s Office signed the acknowledgment of service form

constitutes the requisite good cause”); see also In re Shelton Federal Group, LLC, 2018 WL

4440405, at *1 (Bkrtcy. Dist. Col. 2018) (“interests of justice weigh[ed] in favor” of extending

service period where the trustee “mistakenly thought that service had been proper” and where

defendant-debtor’s counsel had refused to accept service for their client).

III.   MR. HO HAS HAD ACTUAL NOTICE OF THE COMPLAINT SINCE 2019

       Even if it were assessed that good cause did not exist, the law would favor deeming

service effected because Mr. Ho has actual notice of the complaint. “Rule 4 is a flexible rule that

should be liberally construed so long as a party receives sufficient notice of the complaint[.]”

United Food & Commercial Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir.

1984); Borzeka, 739 F.2d at (9th Cir. 1984); see Straub v. A.P. Green, Inc., 38 F.3d 448, 453 (9th

Cir. 1994) (“substantial compliance” with the service requirements of Rule 4 is satisfied where a

party receives “actual notice of the complaint.”). Thus, dismissal would not be warranted

because, in fact, Mr. Ho has received “sufficient notice of the complaint[.]” United Food &

Commercial Workers Union, 736 F.2d at 1382.

       Mr. Ho and his counsel acknowledged they are aware of this lawsuit, and have submitted

detailed briefings in this case responding to the complaint beginning in April 2019. See Rec.

Doc. 4, 8, 16. They cannot credibly contend that they are unaware of the substance of the

complaint. Thus, “substantial compliance” with Rule 4’s service requirements has been achieved

because Mr. Ho has received actual notice of the complaint. Straub, 38 F.3d at 453.




                                                10
       Case 1:19-cv-00038-TMR Document 35               Filed 08/17/21     Page 11 of 11




       Mr. Ho’s motion to quash does not supply legal argument in support of his motion to

dismiss; it merely references earlier briefing. The Government believes its prior briefing, Rec.

Doc. 7 & 14, supplemented by the extant pleading, adequately address his earlier arguments.

                                        CONCLUSION

       For the reasons stated above, the Government respectfully requests that the Court (1)

deem that service in this case was effected on July 27, 2021; (2) deny Mr. Ho’s motion to quash

as moot, given that service was effected; and (3) deny Mr. Ho’s motion to dismiss.

                                                     Respectfully Submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     PATRICIA M. MCCARTHY
                                                     Assistant Director

                                                     /s/ William Kanellis
                                                     WILLIAM KANELLIS
                                                     U.S. Department of Justice
                                                     Civil Division
                                                     Commercial Litigation Branch
                                                     1100 L Street, NW, Suite 10000
                                                     Washington, DC 20009
                                                     Tel: (202) 532-5749

                                                     Attorneys for Plaintiff
August 17, 2021




                                                11
